ORDER
PER CURIAM.
Appellant, David Malady, appeals the judgment of conviction entered by the Circuit Court of Madison County after a jury found him guilty of second degree felony murder, RSMo section 565.021.1,1 robbery in the first degree, RSMo section 569.020, and burglary in the first degree, RSMo section 569.160. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.